THE THIRTEENTH COURT OF APPEALS

                                    13-18-00498-CV


                                        David Barrett
                                             v.
    Berry Contracting, L. P., Elite Piping & Civil, Ltd., and Govind Development, LLC


                                  On Appeal from the
                  County Court at Law No. 1 of Nueces County, Texas
                          Trial Cause No. 2016CCV-61599-1


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, David Barrett.

      We further order this decision certified below for observance.

October 3, 2019